charges (he was convicted pursuant to a jury verdict in 2006), not a new
                trial. Appellant also implies that the order is appealable as a final
                judgment and refers to NRAP 3A(b)(1). That rule governs appeals in civil
                actions and therefore does not apply to this case. Appellant has not
                identified a statute or court rule that provides for an appeal from an order
                denying a motion to dismiss. We therefore lack jurisdiction over this
                appeal, and we
                            ORDER this appeal DISMISSED.



                                                   Pickering


                                                                                    J.
                                                   Parraginr


                                                                                ,   J.
                                                   Saitta




                cc: Hon. Connie J. Steinheimer, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
                     Michael B. Wadsworth




SUPREME COURT
        OF
     NEVADA
                                                     .2
(0) 1947A